Citation Nr: 1034148	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-11 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUE

Entitlement to service connection for a back disability, to 
include upper back pain and lower back pain.



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel









INTRODUCTION

The Veteran had active military service from January 2003 to 
January 2007.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston- Salem, 
North Carolina.

This case was previously before the Board in July 2009 and 
January 2010, at which times it was remanded for additional 
development.  The case has now been returned to the Board for 
further appellate action.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim of entitlement to service 
connection for a back disability is decided.

In January 2010, the Board remanded this case for additional 
development, to include scheduling the Veteran for a VA 
examination with an "orthopedist" to determine the nature and 
etiology of any currently present back disability.  

In response to the Board's remand, the Veteran was afforded a VA 
examination in May 2010; however, the examination report reflects 
that the examination was performed by a registered nurse and not 
an orthopedist as requested by the Board.  Moreover, the 
examiner did not adequately support the opinions provided.

The Board has concluded that the May 2010 VA examination did not 
adequately comply with the instructions included in the January 
2010 remand.  The United States Court of Appeals for Veterans 
Claims (Court) has held that RO compliance with a remand is not 
discretionary, and failure to comply with the terms of a remand 
necessitates another remand for corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The Veteran should be afforded a VA 
examination by an orthopedist to determine 
the nature and etiology of any back 
disability present at any time during the 
pendency of this claim.  Any indicated 
studies, to include X-rays, should be 
completed.  The claims file must be made 
available to and reviewed by the examiner.

If upon examination a diagnosis of spina 
bifida occulta and/or scoliosis is confirmed, 
the examiner should provide an opinion as to 
whether the condition(s) is (are) disease(s), 
defect(s) or the result of injury.  In 
determining whether a condition is a defect, 
as opposed to a disease or injury, the 
examiner should expressly consider the 
following definitions provided by VA's 
General Counsel:

The term "disease" is broadly defined as any 
deviation from or interruption of the normal 
structure or function of any part, organ, or 
system of the body that is manifested by a 
characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may 
be known or unknown.  On the other hand, the 
term "defects" would be definable as 
structural or inherent abnormalities or 
conditions that are more or less stationary 
in nature.

If the examiner determines that either 
condition is a disease or injury, he or she 
should provide an opinion concerning whether 
the condition clearly and unmistakably pre-
existed prior to the Veteran's active service 
and clearly and unmistakably underwent no 
permanent increase in severity as a result of 
the Veteran's active service, to include the 
Veteran's service as an Army Airborne Ranger.

Based upon the examination results and the 
review of the claims folder, the examiner 
should provide an opinion with respect to 
each back disability present at any time 
during the pendency of this claim, other than 
spina bifida occulta and scoliosis, as to 
whether there is a 50 percent or better 
probability that it is etiologically related 
to his active service, to include the 
Veteran's service as an Army Airborne Ranger.

The rationale for each opinion expressed must 
also be provided.

2.  The RO or the AMC should undertake any 
other development it determines to be 
warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for 
entitlement to service connection for a back 
disability in light of all pertinent evidence 
and legal authority.  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).



This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


